                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO. 3:18cr16-MCR

KENNETH LAMAR WEATHERS
                                      /

                      FINAL ORDER OF FORFEITURE

      This Court has considered, without hearing, the Government’s Motion for

Entry of Final Order of Forfeiture. ECF No. 98. This Court finds as follows:

      WHEREAS, on February 27, 2018, a Federal Grand Jury sitting in the

Northern District of Florida issued a four-count Indictment against the defendant,

charging him in Count One with possession of a firearm by a convicted felon, in

violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2); in Count

Two with possession of a firearm by a convicted felon, in violation of Title 18,

United States Code, Sections 922(g)(1) and 924(a)(2); in Count Three with

possession of a controlled substance with intent to distribute, and this offense

involved cocaine and heroin, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(C); and in Count Four with possession of a controlled

substance with intent to distribute while also possessing a firearm, in violation of

Title 18, United States Code Section 924(c)(1)(A)(i); and
      WHEREAS, the Indictment included a Firearm Forfeiture provision, pursuant

to Title 18, United States Code, Section 3665 and a Controlled Substance Forfeiture

provision, pursuant to Title 21, United States Code, Section 853; and

      WHEREAS, on July 11, 2018, the defendant was found guilty by jury of

Counts One, Two, and Three of the Indictment. The defendant was found not guilty

of Count Four and the charges in Count Four were dismissed. By being found guilty

of Counts One, Two, and Three, the defendant is subject to the forfeiture of the

below-described property that was utilized to commit the offenses; and

      WHEREAS, on November 7, 2018, this Court entered a Preliminary Order of

Forfeiture against the following property;

      A.    One Glock GMBH 27 Pistol, Caliber: 40, Serial Number:
            GEB516;

      B.    Forty-eight Rounds of Assorted Ammunition;

      C.    One Mossberg 500 Shotgun, Caliber: 12, Serial Number:
            L452313; and

      D.    One Heckler and Koch P30SK Pistol, Caliber: 9, Serial Number:
            214-006882.

      WHEREAS, pursuant to Rule 32.2 (b)(4)(A) of the Federal Rules of Criminal

Procedure, the Preliminary Order of Forfeiture became final as to the defendant,

Kenneth Lamar Weathers, at the time of his sentencing on November 8, 2018, in the

above-listed property; and
      WHEREAS, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Certain Admiralty or Maritime Claims and Asset Forfeiture Actions, notice of this

forfeiture action and the intent of the United States of America to dispose of the

property was published on an official Internet government forfeiture site,

www.forfeiture.gov, for at least 30 consecutive days, beginning February 12, 2019.

Such notice informs all third parties of their right to file a petition within sixty (60)

days of the first date of publication setting forth their interest in said property; and

      WHEREAS, the government has no knowledge of any additional third party

interest in the above-mentioned property and no person or entity has filed a claim, it

is hereby

      ORDERED, ADJUDGED and DECREED that the right, title and interest to

the above-referenced property is hereby condemned, forfeited and vested in the

United States of America and shall be disposed of in accordance with the law.

      SO ORDERED this 9th day of July 2019.



                                   s/ M. Casey Rodgers
                                  M. CASEY RODGERS
                                  UNITED STATES DISTRICT JUDGE
